DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that the Notice of Allowance mailed 29 January 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The phrase “electrically non-conductive bulkhead body” in claims 1, 21 and 29 lacks antecedent basis in the specification.
The phrase “wireless electrical contact” in claims 8, 28 and 32 lacks antecedent basis in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22 and 26-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,145,764 B2 to Burton et al. (“Burton”).
Regarding claims 21 and 29, Burton discloses a wellbore tool string comprising: 
a perforating gun (110b, Figs. 1A, 1B) comprising: 
a housing (comprising 120b, 130b) having a first end (the upper end) and a second end (the lower end);
a detonator (250, Fig. 2); and 
a shaped charge 140b operably coupled to the detonator (by way of det cord 150b); 
wherein the detonator 250 and the shaped charge 140b are provided within the housing (Figs. 1A, 1B, 2); 
a tandem seal adapter (TSA) 230 coupled to the first end (the upper end) of the perforating gun housing (comprising 120b, 130b), the TSA comprising: 
a TSA body (230, see Fig. 3 below) comprising a first end (annotated) and a second end (annotated) opposite the first end in an axial direction (annotated); 
a bore (comprising opening 320, chamber 300 and the bore therebetween) extending through the TSA body from the first end to the second end (see Fig. 3); and 
a bulkhead 270 provided within the bore, the bulkhead being configured to provide electrical connectivity through the bore (wherein pin 275 is conductive); 
wherein3Application No. 17/007,574Reply to Office Action of January 29, 2021 Page 4 of 14the bulkhead 270 comprises: 
an electrically non-conductive bulkhead body 330 in contact with the TSA body and sealingly received within the bore (best shown in Fig. 3); 
a first contact terminal 276c; and 
a second contact terminal 276a opposite the first contact terminal in the axial direction; 
wherein the first contact terminal is in electrical communication with the second contact terminal (by way of center portion 276b); and 
an axial position of a portion of a maximum outer diameter region of the TSA body (annotated below) overlaps (annotated below) with the bulkhead (with pin 275, wherein the pin is made up of portions 276a, 276b and 276c) in the axial direction.

    PNG
    media_image1.png
    406
    836
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    662
    media_image2.png
    Greyscale

Regarding claims 22 and 30, Burton further teaches wherein a line from any point within the bore (comprising opening 320, chamber 300 and the bore therebetween) to any point radially outward from the TSA body 230 overlapping in the axial direction with the TSA body2Application No. 17/007,574Reply to Office Action of January 29, 2021 Page 3 of 14intersects the TSA body (see Fig. 3).
Regarding claims 26, 27 and 31, Burton further teaches wherein the first contact terminal 276c, the second contact terminal 276a, the bore (comprising opening 320, chamber 300 and the bore therebetween), and the TSA body 230 are coaxial (see Fig. 3).
Regarding claims 28 and 32, Burton further teaches wherein the first contact terminal 276c is configured to make wireless electrical contact (by way of pin 285) with the detonator (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,145,764 B2 to Burton et al. (“Burton”).
Regarding claim 1, Burton discloses a tandem seal adapter (TSA) 230 for use with a wellbore tool (see Figs. 1A, 1B), the TSA comprising: 
a TSA body (230, see Fig. 3 above) comprising a first end (annotated) and a second end (annotated) opposite the first end in an axial direction (annotated); 
a bore (comprising opening 320, chamber 300 and the bore therebetween) extending through the TSA body from the first end to the second end (see Fig. 3); and 
a bulkhead 270 provided within the bore, the bulkhead being configured to provide electrical connectivity through the bore (wherein pin 275 is conductive); 
wherein3Application No. 17/007,574Reply to Office Action of January 29, 2021 Page 4 of 14the bulkhead 270 comprises: 
an electrically non-conductive bulkhead body 330 in contact with the TSA body and sealingly received within the bore (best shown in Fig. 3); 
a first contact terminal 276c; and 
a second contact terminal 276a opposite the first contact terminal in the axial direction; 
wherein the first contact terminal is in electrical communication with the second contact terminal (by way of center portion 276b); and 
an axial position of a portion of a maximum outer diameter region of the TSA body (annotated below) overlaps (annotated below) with the bulkhead (with pin 275, wherein the pin is made up of portions 276a, 276b and 276c) in the axial direction.
Burton teaches a preferred embodiment (Fig. 3) comprising a portion of the bore overlapping in the axial direction with an entirety of the TSA body having an outer diameter equal to a maximum outer diameter of the TSA body having a diameter which tapers to a larger diameter defining isolation chamber 300.
Burton is silent regarding a portion of the bore overlapping in the axial direction with an entirety of the TSA body having an outer diameter equal to a maximum outer diameter of the TSA body has a constant bore diameter. However, it is understood by a POSITA that the diameter of an isolation chamber is a variable which effects the pressure in the isolation chamber. Further, it appears that the device of Burton would perform equally well if the diameter of the isolation chamber 300 was the same as that of the central bore portion overlapping the other portions of the TSA body having an outer diameter equal to a maximum outer diameter of the TSA body. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burton to have the constant bore diameter as claimed as a matter of optimizing the diameter of the isolation chamber through routine experimentation.1
Regarding claim 2, Burton further teaches wherein a line from any point within the bore (comprising opening 320, chamber 300 and the bore therebetween) to any point radially outward from the TSA body 230 overlapping in the axial direction with the TSA body2Application No. 17/007,574Reply to Office Action of January 29, 2021 Page 3 of 14intersects the TSA body (see Fig. 3).
Regarding claims 6 and 7, Burton further teaches wherein the first contact terminal 276c, the second contact terminal 276a, the bore (comprising opening 320, chamber 300 and the bore therebetween), and the TSA body 230 are coaxial (see Fig. 3).
Regarding claim 8, Burton further teaches wherein the first contact terminal 276c is configured to make wireless electrical contact (by way of pin 285) with an electrical connection of the wellbore tool (see Fig. 2).
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.05(II) ROUTINE OPTIMIZATION